Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.
         Claims 1,3-8,10-17 and 19-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action;
  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8,10,13, 14,15,17,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 20170295960, cited previously) in view of Vasylyev (US 20200319391, cited previously) and further in view of Difelice (US 10067284 B1)
Regarding claim 1, Allen teaches a self-lit door in a locker (at least Fig.1 and Fig.7 and [0005]) comprising; a substrate panel 21 comprising; a top edge; a side edge; and a cut-out portion having a selected geometrical shape (aperture 25 in Fig.7 and [0015]) ; an indicia substrate panel 27 configured to be inserted into the cut-out portion; and a frame surrounding the indicia substrate panel (see frame on right side that surrounds the indicia substrate panel),  wherein the top edge and the side edge are generally straight and are connected by a corner.
Allen does not teach the indicia substrate panel comprises a texture formed from a non-uniform distribution of dots at a selected distance from the top edge and the side edge; and wherein the texture is formed on an exterior plane of the substrate panel.
Vasylyev teaches a substrate panel with a texture formed from a non-uniform distribution of dots (surface 11 in Fig.5, 6 and 30, [0118] and [0149]) at a selected distance from the top edge and the side edge; and wherein the texture is formed on an exterior plane of the substrate panel in order to achieve desired spatial light distribution ([0005]-[0006]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the dot pattern as disclosed in  Vasylyev in the device of Allen in order to achieve desired spatial light distribution ([0005]-[0006]).
Allen in view of Vasylyev teaches light sources (LEDs 2) disposed on an edge of a substrate panel 800 (edge lit LEDs 2 in [0095], [0091], Fig.5, 6,35,43,45 in Vasylyev) but are silent regarding the manner in which the light sources are attached to an edge of the indicia substrate panel (such as fixing the light sources on a strip to form a strip light) such that the indicia substrate panel configured to be inserted into the cut-out portion using at least one edge clamp and wherein the at least one edge clamp is configured to be attached to the substrate panel at any location along any edge of the substrate panel such that the strip light is directly sandwiched between the substrate panel and the at least one edge clamp.
Difelice teaches at least one edge clamp (140 in Fig.7) and wherein the at least one edge clamp is configured to be attached to the substrate panel 765 (light guide substrate 765) at any location along any edge of the substrate panel such that the strip light (light emitting board 764) is directly sandwiched between the substrate panel and the at least one edge clamp (col.12, lines 60-69).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the edge clamp as disclosed in Difelice in the device of Allen in view of Vasylyev in order to achieve easy replacement of the strip light that is attached to the light guide panel in order to securely house the longitudinal edge of the light guide substrate.
Regarding claim 8, Allen teaches a self-lit door in a locker (at least Fig.1 and Fig.7 and [0005]) comprising; a substrate panel 21 comprising; a top edge; a side edge; and a cut-out portion having a selected geometrical shape (aperture 25 in Fig.7 and [0015]) ; an indicia substrate panel 27 configured to be inserted into the cut-out portion; and a frame surrounding the indicia substrate panel (see frame on right side that surrounds the indicia substrate panel),  wherein the top edge and the side edge are generally straight and are connected by a corner.
Allen does not teach the indicia substrate panel comprises; dot pattern of dots formed by plasma etching at a selected distance from the top edge and the side edge; and wherein the pattern is formed on an interior plane of the substrate panel.
Vasylyev a substrate panel with a pattern formed from  dot pattern (uniform pattern 8,[0149], ( - - formed by plasma etching - - is drawn to the method of making the dots and  therefore is not considered to be germane to the product claim) at a selected distance from the top edge and the side edge; and wherein the pattern is formed on an interior (wherein the textured microstructures are formed in or on surface of 11 in [0149]) plane of the substrate panel (8,[0149], uniform light emission in [0154],[0179], base light guiding sheet 10 in [0086] in Fig. 5, also see Fig.35 and 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the dot pattern as disclosed in Vasylyev in the device of Allen in order to achieve desired spatial light distribution ([0005]- [0006]).
Allen in view of Vasylyev teaches light sources (LEDs 2) disposed on an edge of a substrate panel 800 (edge lit LEDs 2 in [0095], [0091], Fig.5, 6,35,43,45 in Vasylyev) but is silent regarding the manner in which the light sources are attached to an edge of the indicia substrate panel (such as fixing the light sources on a strip and forming a strip light) such that the indicia substrate panel configured to be inserted into the cut-out portion using at least one edge clamp one or more thin, flat border strips disposed between strip light and the frame to support the strip light and wherein at least one edge clamp and wherein the at least one edge clamp is configured to be attached to the substrate panel at any location along any edge of the substrate panel such that the strip light is sandwiched between the substrate panel and the at least one edge clamp.
Difelice teaches at least one edge clamp (140, Fig.6-7)and wherein the at least one edge clamp is configured to be attached to the substrate panel (light guide 765) at any location along any edge of the substrate panel such that the strip light (light emitting board 764)  is sandwiched between the substrate panel and the at least one edge clamp.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the edge clamp as disclosed in Difelice in the device of Allen in view of Vasylyev in order to achieve easy replacement of the strip light that is attached to the light guide panel in order to securely house the longitudinal edge of the light guide substrate (col.12, lines 60-69).
  Regarding claim 3, Allen teaches in view of Vasylyev and Difelice teaches the self-lit door, further comprising a texture formed from a uniform distribution of dots on or in a second substrate panel (from the teachings in Allen with two substrates 27 and 29 and from the teachings of Vasylyev, wherein dot patterns maybe formed on the substrates for achieving desired uniformity in light, Fig.14 in Vasylyev).
Regarding claim 4, Allen teaches in view of Vasylyev and Difelice teaches the self-lit door, further comprising; a second substrate panel (29 in Fig.7 of Allen, wherein 27 is considered as the first substrate) comprising a second top edge; a second side edge; and a second texture formed from a non-uniform distribution of dots (wherein the pattern/dot pattern feature is disclosed in Vasylyev) at a selected distance from the second top edge and the second side edge.
Regarding claim 5, Allen teaches in view of Vasylyev and Difelice teaches the self-lit door, further comprising; a flexible LED strip light ([0091] in Vasylyev) attached around a perimeter of the second substrate panel.
Regarding claim 6, Allen teaches in view of Vasylyev and Difelice teaches a display panel wherein a steel perimeter framing (43 in Fig.8 in Allen) the light source 33 and the first substrate panel (41) with an opaque perimeter/frame (steel frame, [0017]). From the teachings of Allen, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an opaque perimeter/frame in the device of Allen teaches in view of Vasylyev and Difelice in order to secure the light source and substrate by the frame ([0017] in Allen).

Regarding claim 7, Allen teaches in view of Vasylyev and Difelice teaches the self-lit door, further comprising; a power source connected to at least one of the edge light and flexible LED strip light; wherein the second substrate panel forms an illuminated indicium ([0016] in Allen) in order to operate the display device.

Regarding claim 10, Allen teaches in view of Vasylyev and Difelice teaches a self-lit door, wherein a texture formed from a non-uniform distribution of dots (8, [0149], since the pattern 8 is not uniformly distributed in Vasylyev) on or in a second substrate panel (from substrates 27 and 29 of Allen).

Regarding claim 13, Allen teaches in view of Vasylyev and Difelice teaches the self-lit door, further comprising; a first steel perimeter (43 on one side of the frame in Fig.8 in Allen, [0017] in Allen) framing the second flexible edge light and the second substrate panel; and a second steel perimeter (43 on a second side of the frame in Fig.8 in Allen) framing the first flexible edge light and the first substrate panel.

Regarding claim 14, Allen teaches in view of Vasylyev and Difelice teaches the self-lit door, further comprising; a power source connected to the first flexible edge light and to the second flexible edge light; wherein the second substrate panel (from multiple panels for example 27,29 in Allen) forms an illuminated indicia panel ([0016] in Allen, [0015]).
 Regarding claim 15, Allen teaches a  method for illuminating indicia of a self-lit locker (at least Fig.8, Fig.7 and [0005]), comprising; forming a first substrate panel (45 in Fig.8 or 21 in Fig.7) of the self-lit locker having; a top edge; a side edge; a back surface; a cut-out portion having a selected geometrical shape   (Note: in [0017] and [0018] Allen discloses that cut-out graphics can be incorporated in Fig.8 ; [0018] Graphics may also be implemented by combining of the embodiments illustrated above, e.g. a translucent panel (FIG. 4) may be combined with a multi-layer graphic (FIGS. 2 and 3). The graphics may include an LED panel that is capable of displaying rudimentary or even full-motion or television-quality graphics. Such a panel may include the ability to display text banners and the like that are changeable via a programming module; also Allen discloses that aperture 25 is the cut-out in Fig.7); an indicia substrate panel configured to be inserted into the cut-out portion.
Allen teaches all the limitations but is silent regarding a first pattern formed at a selected distance from the top edge and the side edge.
Vasylyev teaches a substrate panel with a pattern (surface 11 in Fig.5, 6 and 30, [0118] and [0149]) at a selected distance from the top edge and the side edge; and wherein the pattern is formed on an interior.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the dot pattern as disclosed in  Vasylyev in the device of Allen in order to achieve desired spatial light distribution ([0005]-[0006]).
Allen in view of Vasylyev teaches a light source (33 in Allen) but does not teach abutting a light source to an edge of the indicia substrate panel: and clamping the light source to the indicia substrate panel with one or more c-shaped clamps wherein the c-shaped clamps are configured to be attached to the substrate panel at any location along any edge of the substrate panel , such that the strip light is sandwiched between the substrate panel and the at least one edge clamp.
Difelice teaches c-shaped clamps (Fig.6-7) are configured to be attached to the substrate panel 765 at any location along any edge of the substrate panel such that the strip light 764 is sandwiched between the substrate panel and the at least one edge clamp140.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the edge clamp as disclosed in Difelice in the device of Allen in view of Vasylyev in order to achieve easy replacement of the strip light that is attached to the light guide panel in order to securely house the longitudinal edge of the light guide substrate (col.12, lines 60-69).
Regarding claim 17, Allen in view of Vasylyev and Difelice teaches a method further comprising; forming a second substrate panel having a second pattern formed therein or thereon (substrates 29,27 in Fig.7 of Allen and [0014]); and wherein the first pattern comprises a dot pattern (wherein the pattern/dot pattern feature is disclosed in Vasylyev).

Regarding claim 19, Allen in view of Vasylyev and Difelice teaches a method, further comprising; sealing at least one of the first substrate panel and the second substrate panel (from the teachings of Allen wherein multiple flat surface elements are sealed together using back frame and peripheral frames 31 and 43 respectively).

Regarding claim 20, Allen in view of Vasylyev  and Difelice teaches the step of sealing at least one of the first substrate panel and the second substrate panel comprises framing the second substrate panel by attaching a steel perimeter (steel enclosure 31 or frame 43 in [0017] in Allen) around the second substrate panel (wherein Allen teaches the steel frame, multiple substrates in [0016] in Allen), and a cover plate 45 (Fig.8 in Allen) over the first substrate panel and the second substrate panel (multiple sheets disclosed in [0016] in Allen); the method further comprising; fastening the cover plate, first substrate panel, and second substrate panel to a compartment of a locker ([0013] in Allen); and activating a power source ([0016] in Allen) connected to the light source.
 	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable Allen in view of Vasylyev and Difelice and further in view of Chien (US 20140375532, cited previously)
Regarding claim 11, Allen in view of Vasylyev and Difelice teaches the invention set forth in claim 8, but is silent regarding a second substrate panel comprising; a second top edge; a second side edge; and a second pattern formed from a uniform distribution of dots at a selected distance from the second top edge and the second side edge.
In the same field of endeavor of display devices for signs and other applications, Chien teaches displays for logo, art and other display applications ([0116]) wherein a second substrate panel (see multiple panels in Fig.2, 3 and 9) comprising; a second top edge; a second side edge (peripheral edges of the panels); and a second pattern ([0116]) formed at a location relative to the second top edge and the second side edge.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use multiple engraved panels, as disclosed in Chien in the device of Allen in view of Vasylyev and Difelice in order to achieve 2-3 dimensional images ([0007], [0017], [0038], [0047]- [0048] in Chien).
Further although Allen in view of Vasylyev, Difelice and Chien, does not explicitly teach a second uniform pattern, however Vasylyev teaches uniform patterns (the uniform surface area of light extraction elements is disclosed in [0098] and [0127] of Vasylyev) and Chien teaches textured second or third panels), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to achieve a second uniform pattern in the device of Allen in view of Vasylyev ,Difelice and Chien, in order to optimize the output light emission ([0288] in Vasylyev).
Regarding claim 12, Allen in view of Vasylyev, Difelice and Chien teaches a second flexible LED strip light ([0091] in Vasylyev) attached around a perimeter of the second substrate panel (since Chien teaches multiple panels), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the second flexible LED strip of Vasylyev and the second of the multiple panels in Chien in order to achieve uniformity of emission ([0006] in Yasylyev).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Allen   in view of Vasylyev and Difelice further in view of Xiong (US 20170196064, cited previously)
Regarding claim 16, Allen in view of Vasylyev and Difelice teaches the invention set forth in claim 15 above, but is silent regarding soldering a connection between a power source and the light source; and wherein the light source comprises a flexible LED light strip.
Xiong teaches soldering a connection between a power source and the light source; and wherein the light source comprises a flexible LED light strip.
From the teachings of Xiong, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use soldering to connect the power source and light strip in the device of Allen in view of Vasylyev and Difelice in order to operate the display device ([0043], [0129] in Xiong).
 
Response to Arguments
The arguments filed by the Applicant on 4/26/22 is acknowledged, however they are moot in light of new grounds of rejection for the amended claims wherein Difelice teaches use of clamps for edges and for any locations that are attached by the clamps such that the strip light 764 is sandwiched between the substrate panel 765 and the at least one edge clamp 140. 

 				Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http;//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875